DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please make the following changes to the claims:
In Claim 1, line 6, insert ---RLC--- after “second”
In Claim 6, line 7, insert ---RLC--- after “second”

Allowable Subject Matter
Claim(s) 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 6,   Tang (US 20200127886 A1) discloses a method for transmitting a packet by a Packet Data Convergence Protocol (PDCP) entity of a user equipment in a wireless communication system, the method comprising:
delivering a first packet to a first Radio Link Control (RLC) entity and a second packet to a second RLC entity; transmitting the first and second packets through the first and second RLC entities (Read [0035] where, “…The terminal device duplicates a first PDCP PDU to be transmitted to obtain a second PDCP PDU. The terminal device sends the first PDCP PDU to RLC 1 that is one RCL entity of two RLC entities, and sends the second PDCP RDU to RLC2 that is the other RLC entity of the two RLC entities…”); and
based on detecting a radio link failure (RLF) related to the first RLC entity retransmitting the first packet through the second RLC entity based on not receiving acknowledgment information of the first packet from the first RLC entity (See [Par. 41] where, “…The method 100 further includes S120: the terminal device determines than an RLF event occurs on the secondary carrier...and sends first RRC reconfiguration information to the network device, wherein the first RRC reconfiguration information is used for RRC connection reconfiguration performed by the terminal device with the network device”, [Par. 44], “…Then the terminal device receives the first carrier configuration information sent by the network device according to the first RRC reconfiguration, wherein the first carrier configuration information is used for indicating the first carrier, and the terminal device replaces the secondary carrier on which the RLF occurs with the first carrier, sends the PDCP layer data to the network device through the first carrier, and restarts the transmission of the duplicated data”..).
The method of Tang differs from the method of claim 1, in that Tang is silent where the step of when a radio link failure (RLF) related to the first RLC entity is detected, retransmitting the first packet through a second RLC entity, is performed if acknowledgement information of the packet is not received from the first RLC entity. Tang further differs from the method of claim 1, in that Tang is silent on wherein, based on not receiving acknowledgement information of the second packet from the second RLC entity, the first packet is retransmitted through the second RLC entity after a retransmission of the second packet, and wherein, based on receiving acknowledgement information of the second packet from the second RLC entity and delivering a third packet to the second RLC entity for an initial transmission, the first packet is retransmitted through the second RLC entity prior to the initial transmission of the third packet
 While other prior art involving the mitigating of Radio Link Failure such Uchino (US 20150304903 A1) disclose where when a RLF is detected by a first entity retransmitting a packet resulting in enhanced reliability of communication, retransmitting the packet if an ACK is not received by the RLC entity (“[0006] Moreover, in LTE, the transmitting-side PDCP layer function is configured to perform retransmission from a PDCP-PDU for which ACK is not confirmed in a RLC layer, when handover or re-establishment (for example, RLF) occurs, in order to suppress unnecessary retransmission and prevent a decrease of resource usage efficiency.”). Uchino also fails to teach or suggest wherein, based on not receiving acknowledgement information of the second packet from the second RLC entity, the first packet is retransmitted through the second RLC entity after a retransmission of the second packet, and wherein, based on receiving acknowledgement information of the second packet from the second RLC entity and delivering a third packet to the second RLC entity for an initial transmission, the first packet is retransmitted through the second RLC entity prior to the initial transmission of the third packet, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable. Independent claim 6 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons provided in regards to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476